DETAILED ACTION
RE: Gonzalez Sarmiento et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 10-18 are pending. Claims 1-9 are canceled.
3.	Claims 10-18 are under examination.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/4/2020 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

7.	Specific deficiency – The required statement of no new matter is missing for the sequence listing filed on 4/21/2020. See 37 CFR 1.825(a)(4) or 1.825(b)(5).
Required response – Applicant must provide:
A proper statement of no new matter.

8.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response –
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
9.	Claims 10-18 are objected to because of the following informalities:  
Claims 10-18 are objected to for typographical errors. The term “far” in all claims should be changed to “for”. The term “salid” in claim 16 should be changed to “solid”. In claim 17, the extra space in last line, misplaced “30” in line 4, and the term “or” in line 7 should be deleted.
Claim 11 is objected to for the recitation of “any combination thereof” as an antibody can only be a human antibody, a humanized antibody or a chimeric antibody. 
Claim 16 is objected to for the recitation of “and/or” because it is unlikely a person has all the cancers at once.
Claims 17 and 18 are objected to for reciting alternatives in incorrect format “selected from the list consisting of A, B and/or C”. A Markush-type claim should recite alternatives in a format such as “selected from the group consisting of A, B and C.”  see MPEP § 803.02.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recite the limitation "The antibody or the composition for use according to claim 10" in line 1. There is insufficient antecedent basis for limitation (“the composition”) in the claims. Claims 16-18 depend from claim 10. Claim 10 only mentions an antibody.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
	Claim 10 is drawn to an antibody or fragment thereof that specifically binds to SEQ ID NO:1 of the presenilin for use in the prevention and/or treatment of cancer. Claim 11 further limits the antibody to a human antibody, a humanized antibody, or a chimeric antibody. The specification does not adequately describe all the species (antibodies) encompassed by the genus (antibodies binding to SEQ ID NO:1). 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
MPEP2163 states that disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The interaction of the antibody-binding domain with an antigen has been well characterized in the art. For example, Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen. Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 87, Section V).  Berglund  (Berglund et al, Protein Science, 2008, 17:606-613) went on to show that a linear epitope is a short consecutive stretch of amino acids and a conformational epitope consists of segments that are distantly separated in the protein sequence and brought into proximity by the folding of the protein (page 606, left 
As shown by these prior art, the interaction of the antibody binding domain with antigen and identifying potential epitopes on proteins have been well characterized. However, the prior art does not teach how to predict the structural features of the antibodies that bind to a disclosed epitope. These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Correlation between structure and function is less likely for antibodies than for other molecules. Goel et al. (Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response, The Journal of Immunology, 2004, 173(12):7358-7367, see figures 2 and 3 in particular) made three antibodies that bind to the same 12-mer but have very different CDRs. Lloyd et al. (Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens, Protein Engineering, Design & Selection, 2009, 22(3):159-168) found that on average, about 120 different antibodies in a library can bind to a given antigen. Edwards et al. (The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS.  Journal of Molecular Biology, 2003, 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 
The skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope and/or same antigen.  For example, antibodies to the epitope or antigen might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies. Even antibodies from the same species that bind the same epitope are generally structurally distinct. Thus, a claimed genus of “any” antibody that binds a particular epitope or antigen is necessarily  large and structurally diverse.  
The specification teaches a method of making polyclonal antibodies by immunizing hens with SEQ ID NO:1 (page 16). The specification teaches that methods of making monoclonal antibodies are well known in the art (page 16). However, the specification does not disclose any specific monoclonal antibodies, much less a human antibody, a humanized antibody and a chimeric antibody. Even though one can make antibodies that bind to SEQ ID NO:1, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The prior art does not disclose a genus of antibodies that bind to SEQ ID NO:1. 
Therefore, without further testing one of ordinary skill in the art would not be able to envision the encompassed antibodies, and would not be able to determine which art-
The disclosure therefore does not show that applicant was in possession of the genus of antibodies that bind to SEQ ID NO:1.

Claim Rejections - 35 USC § 112
14.	Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody that bind to SEQ ID NO:1 for use in the treatment of a cancer, does not reasonably provide enablement for an antibody that bind to SEQ ID NO:1 for use in the prevention of a cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

Claim 10-18 are drawn to an antibody or fragment thereof that specifically binds to SEQ ID NO:1 of the presenilin for use in the prevention and/or treatment of cancer. 
The claimed antibodies are intended for preventing cancer. 

The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
	The breadth of the claims encompasses preventing any cancer. The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictable nature of cancer prevention.  
Regarding the prevention aspect of the claims, the phrase “preventing a cancer”, given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, no tissue in the individual who has been treated with the antibody of the invention would develop cancer. There is no evidence, either in the specification or in the prior art, that any antibodies to date can accomplish this goal.  The specification presents the results of experiments demonstrating that antibody that binds to SEQ ID NO:1 can inhibit the proliferation of cancer cells in vitro. However, there is no evidence indicating that the antibody in fact can prevent any cancer. 
No antibody has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed antibody for cancer prevention, it would be reasonable to conclude the claimed invention with respect to cancer prevention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from .

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(s) 10-11, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ES2530141 (Gallar Ruiz et al., pub. date: 2/26/2015, IDS filed on 2/4/2020, English translation is attached).
	Regarding claim 10, ES2530141 discloses an antibody that binds specifically to a peptide consisting of SEQ ID NO:20 (see claim 6 of the translation). The amino acid sequence of SEQ ID NO:20 is 100% identical to instant SEQ ID NO:1 (see sequence alignment Exhibit A). The limitation “for use in treatment of cancer” is intended use and is given no patentable weight.
The intended use of a product does not impart novelty to a prior art disclosed product.  The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP § 2112 - MPEP § 2112.02.
Regarding claim 11, ES2530141 discloses that the antibody is humanized or chimeric (page 12 of the translation). 
Regarding claim 13,  ES2530141 discloses that the antibody is monoclonal or polyclonal (see page 11 of the translation). 
. 
	
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over ES2530141 (Gallar Ruiz et al., pub. date: 2/26/2015, IDS filed on 2/4/2020, English translation is attached), in view of Takagi-Niidome et al (Biochemistry, 2013, 52: 61-69, IDS filed on 2/4/2020) and Hayashi et al. (Oncogene, 2012, 31:787-798).
	The teachings of ES2530141 have been set forth above as they apply to 10-11, 13-14 and 16-18.
Regarding claim 15, ES2530141 does not disclose that the composition further comprises an anti-tumor agent.
Takagi-Niidome discloses that inhibition of [Symbol font/0x67]-secretase activity by a monoclonal antibody 9D11 which binds to the extracellular hydrophilic loop of Presenilin 1 (PS1) significantly reduced the viability of lung cancer cells in vitro (page 63, last paragraph, Fig. 3). Takagi-Niidome discloses that γ-secretase is comprised of at least four transmembrane proteins: nicastrin, anterior pharynx defective-1 (Aph-1), presenilin 
Hayashi et al. discloses that neutralization of the [Symbol font/0x67]-secretase activity by monoclonal antibody A5226A that binds to extracellular domain of nicastrin inhibited the proliferation of lung cancer cells (abstract). Hayashi et al. discloses that [Symbol font/0x67]-secretase is a multimeric membrane-embedded protease comprised of presenilin, nicastrin and anterior defective 1 and PEN-2 (abstract). The monoclonal antibody A5226A is an anti-tumor agent.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a composition comprising the antibody 9D11 (binds to instant SEQ ID NO:1) of presenilin and the antibody A226A that binds to nicastrin in view of Takagi-Niidome and Hayashi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Takagi-Niidome discloses that inhibition of [Symbol font/0x67]-secretase activity by a monoclonal antibody 9D11 which binds to the extracellular hydrophilic loop of Presenilin 1 (PS1) significantly reduced the viability of lung cancer cells in vitro (page 63, last paragraph, Fig. 3), Hayashi et al. discloses that neutralization of the [Symbol font/0x67]-secretase activity by monoclonal antibody A5226A that binds to extracellular domain of nicastrin inhibited the proliferation of lung cancer cells (abstract), and both presenilin 1 and nicastrin are subunits of [Symbol font/0x67] secretase. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).

19.	Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ES2530141 (Gallar Ruiz et al., pub. date: 2/26/2015, IDS filed on 2/4/2020, English translation is attached), in view of Dewji (US2009/0305946A1, pub. date: 12/10/2009).
	The teachings of ES2530141 have been set forth above as they apply to 10-11, 13-14 and 16-18.
Regarding claim 12, ES2530141 does not disclose that the antibody is a human antibody.
Dewji teaches that anti-presenilin antibodies can be made as polyclonal, monoclonal, or fully human antibody ([0108]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a human antibody that binds to SEQ ID NO:1 in view of Dewji. One of ordinary skill in the art would have been motivated to do so because human antibody has advantages when used in treating human subjects,  such as no/less immunogenicity. One of ordinary skill in the art would have had a reasonable expectation of success because methods of making human antibody to an antigen were known in the art as shown by Dewji.

Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643